UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [√] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 1-33891 ORION MARINE GROUP, INC. (Exact name of registrant as specified in its charter) DELAWARE 26-0097459 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification Number) 12000 Aerospace Dr. Suite 300 Houston, Texas (Address of principal executive offices) (Zip Code) (713) 852-6500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days Yes [√]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every interactive date file required to be submittedand posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “Large Accelerated Filer,” “Accelerated Filer,” and “Smaller Reporting Company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer []Accelerated filer [√]Non-accelerated filer []Smaller reporting company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [√] As of May 1, 2010, 26,872,617 shares of the Registrant’s common stock, $0.01 par value were outstanding. ORION MARINE GROUP, INC. Quarterly Report on Form 10-Q for the period ended March 31, 2010 INDEX PART I FINANCIAL INFORMATION Item 1 Financial Statements (Unaudited) Page Condensed Consolidated Balance Sheets at March 31, 2010 and December 31, 2009 2 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2010 and 2009 3 Condensed Consolidated Statement of Stockholders’ Equity for the Three Months Ended March 31, 2010 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 and 2009 5 Notes to Condensed Consolidated Financial Statements 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3 Quantitative and Qualitative Disclosures About Market Risk 17 Item 4 Controls and Procedures 17 PART II OTHER INFORMATION Item1 Legal Proceedings 18 Item 1A Risk Factors 18 Item 6 Exhibits 18 SIGNATURES 19 - 1 - Part I – Financial Information Orion Marine Group, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited) (In Thousands, Except Share and Per Share Information) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable: Trade, net of allowance of $1,153 and $1,203, respectively Retainage Other Income taxes receivable Note receivable Inventory Deferred tax asset Costs and estimated earnings in excess of billings on uncompleted contracts Prepaid expenses and other Total current assets Property and equipment, net Goodwill Intangible assets, net of accumulated amortization 31 38 Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable: Trade $ Retainage Accrued liabilities Taxes payable 44 Billings in excess of costs and estimated earnings on uncompleted contracts Total current liabilities Other long-term liabilities Deferred income taxes Deferred revenue Total liabilities Commitments and contingencies Stockholders’ equity: Common stock $0.01 par value, 50,000,000 authorized, 26,884,264 and 26,852,407 issued; 26,872,617 and 26,840,761 outstanding at March 31, 2010 and December 31, 2009, respectively Treasury stock, 11,646 shares, at cost Additional paid-in capital Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to unaudited condensed consolidated financial statements - 2 - Orion Marine Group, Inc. and Subsidiaries Condensed Consolidated Statements of Income Three Months ended (Unaudited) (In Thousands, Except Share and Per Share Information) March 31, March 31, Contract revenues $ $ Costs of contract revenues Gross profit Selling, general and administrative expenses Other (income) expense Other income ) Interest income ) ) Interest expense 6 Other (income) expense, net ) Income before income taxes Income tax expense Net income $ $ Basic earnings per share $ $ Diluted earnings per share $ $ Shares used to compute earnings per share Basic Diluted See notes to unaudited condensed consolidated financial statements - 3 - Orion Marine Group, Inc. and Subsidiaries Condensed Consolidated Statement of Stockholders’ Equity As of March 31, 2010 (Unaudited) (In Thousands, Except Share Information) Common Treasury Additional Stock Stock Paid-In Retained Shares Amount Shares Amount Capital Earnings Total Balance, January 1, 2010 $ ) $ Stock-based compensation Exercise of stock options Excess tax benefits from exercise of stock options 16 16 Issuance of restricted stock Net income — — — Balance, March 31, 2010 $ ) $ See notes to unaudited condensed consolidated financial statements - 4 - Orion Marine Group, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows Three months ended (Unaudited) (In Thousands) March 31, March 31, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash (used in) provided by operating activities: Depreciation and amortization Deferred financing cost amortization 63 63 Bad debt expense 18 Deferred income taxes ) ) Stock-based compensation Gain on sale of property and equipment ) ) Gain on bargain purchase from acquisition of business ) Excess tax benefit from stock option exercise ) Change in operating assets and liabilities, excluding effects of businesses acquired: Accounts receivable Income tax receivable Inventory ) ) Note receivable Prepaid expenses and other ) Costs and estimated earnings in excess of billings on uncompleted contracts ) ) Accounts payable ) ) Accrued liabilities Income tax payable ) Billings in excess of costs and estimated earnings on uncompleted contracts ) ) Deferred revenue ) ) Net cash (used in) provided by operating activities ) Cash flows from investing activities: Proceeds from sale of property and equipment 98 Purchase of property and equipment ) ) Acquisition of assets in Pacific Northwest ) Acquisition of business (net of cash acquired) ) Net cash used in investing activities ) ) Cash flows from financing activities: Exercise of stock options Excess tax benefit from stock option exercise 16 Payments on long-term debt ) Net cash provided (used in) by financing activities ) Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ 2 $ Taxes $ $ See notes to unaudited condensed consolidated financial statements - 5 - Orion Marine Group, Inc. and Subsidiaries Notes to Condensed Consolidated Financial Statements Three Months Ended March 31, 2010 (Unaudited) (Tabular Amounts in thousands, Except for Share and per Share Amounts) 1.Description of Business and Basis of Presentation Description of Business Orion Marine Group, Inc., and its wholly-owned subsidiaries (hereafter collectively referred to as “Orion” or the “Company”) provide a broad range of marine construction services on, over and under the water along the Gulf Coast, the Atlantic Seaboard, the West Coast, Canada and the Caribbean Basin.Our heavy civil marine projects include marine transportation facilities; bridges and causeways; marine pipeline construction; marine environmental structures, mechanical and hydraulic dredging and specialty projectsWe are headquartered in Houston, Texas. Although we describe our business in this report in terms of the services we provide, our base of customers and the geographic areas in which we operate, we have concluded that our operations comprise one reportable segment pursuant to Financial Accounting Standards Board (“FASB”) Accounting Standard Codification (“ASC”) Topic 280 – Segment Reporting.In making this determination, we considered that each project has similar characteristics, includes similar services, has similar types of customers and is subject to similar regulatory environments.We organize, evaluate and manage our financial information around each project when making operating decisions and assessing our overall performance. Basis of Presentation The accompanying condensed consolidated financial statements and financial information included herein have been prepared pursuant to the interim period reporting requirements of Form 10-Q.Consequently, certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted.Readers of this report should also read our consolidated financial statements and the notes thereto included in our Annual Report on Form 10-K for the fiscal year ended December 31, 2009 (“2009 Form 10-K”) as well as Item 7 – Management’s Discussion and Analysis of Financial Condition and Results of Operations also included in our 2009 Form 10-K. In the opinion of management, the accompanying unaudited condensed consolidated financial statements contain all adjustments considered necessary for a fair presentation of the Company’s financial position, results of operations and cash flows for the periods presented.Such adjustments are of a normal recurring nature.Interim results of operations for the three months ended March 31, 2010, are not necessarily indicative of the results that may be expected for the year ending December31, 2010. 2.Summary of Significant Accounting Principles The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States (“U.S. GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Management’s estimates, judgments and assumptions are continually evaluated based on available information and experience; however, actual amounts could differ from those estimates.The Company’s significant accounting policies are more fully described in Note 2 of the Notes to Consolidated Financial Statements in the 2009 Form 10-K. On an ongoing basis, the Company evaluates the significant accounting policies used to prepare its condensed consolidated financial statements, including, but not limited to, those related to: - 6 - · Revenue recognition from construction contracts; · Allowance for doubtful accounts; · Testing of goodwill and other long-lived assets for possible impairment; · Income taxes; · Self-insurance; and · Stock based compensation Revenue Recognition The Company records revenue on construction contracts for financial statement purposes on the percentage-of-completion method, measured by the percentage of contract costs incurred to date to total estimated costs for each contract. This method is used because management considers contract costs incurred to be the best available measure of progress on these contracts. The Company follows the guidance of ASC 605-35 – Revenue Recognition, Construction-Type and Production-Type Contracts, for its accounting policy relating to the use of the percentage-of-completion method, estimated costs and claim recognition for construction contracts. Changes in job performance, job conditions and estimated profitability, including those arising from final contract settlements, may result in revisions to costs and revenues and are recognized in the period in which the revisions are determined. Provisions for estimated losses on uncompleted contracts are made in the period in which such losses are determined.Revenue is recorded net of any sales taxes collected and paid on behalf of the customer, if applicable. The current asset “costs and estimated earnings in excess of billings on uncompleted contracts” represents revenues recognized in excess of amounts billed, which management believes will be billed and collected within one year of the completion of the contract. The liability “billings in excess of costs and estimated earnings on uncompleted contracts” represents billings in excess of revenues recognized. The Company’s projects are typically short in duration, and usually span a period of three to nine months.Historically, we have not combined or segmented contracts. Classification of Current Assets and Liabilities The Company includes in current assets and liabilities amounts realizable and payable in the normal course of contract completion. Cash and Cash Equivalents The Company considers all highly liquid investments with a maturity of three months or less when purchased to be cash equivalents.At times, cash held by financial institutions may exceed federally insured limits.The Company has not historically sustained losses on our cash balances in excess of federally insured limits.Cash equivalents at March 31, 2010 and December 31, 2009 consisted primarily of money market mutual funds and overnight bank deposits. Risk Concentrations Financial instruments that potentially subject the Company to concentrations of credit risk principally consist of cash and cash equivalents and accounts receivable. The Company depends on its ability to continue to obtain federal, state and local governmental contracts, and indirectly, on the amount of funding available to these agencies for new and current governmental projects. Therefore, the Company’s operations can be influenced by the level and timing of government funding.Statutory mechanics liens provide the Company high priority in the event of lien foreclosures following financial difficulties of private owners, thus minimizing credit risk with private customers. At March 31, 2010, 16.2% of our accounts receivable was due from a single customer, and at December 31, 2009, one customer accounted for 12.3% of total receivables. In the three months ended March 31, 2010, one customer generated 31% of total revenues for the period.In the three months ended March 31, 2009, three customers generated revenues in excess of 10% of total revenues,representing 39.9% of total revenues. - 7 - Accounts Receivable Accounts receivable are stated at the historical carrying value, less write-offs and allowances for doubtful accounts. The Company writes off uncollectible accounts receivable against the allowance for doubtful accounts if it is determined that the amounts will not be collected or if a settlement is reached for an amount that is less than the carrying value. As of March 31, 2010 and December 31, 2009, the Company had an allowance for doubtful accounts of $1.2 million in each period. Balances billed to customers but not paid pursuant to retainage provisions in construction contracts generally become payable upon contract completion and acceptance by the owner.Retention at March 31, 2010 totaled $11.5 million, of which $3.3 million is expected to be collected beyond 2010.Retention at December 31, 2009 totaled $12.0 million. Income Taxes The Company determines its consolidated income tax provision using the asset and liability method prescribed by US GAAP, which requires the recognition of income tax expense for the amount of taxes payable or refundable for the current period and for deferred tax liabilities and assets for the future tax consequences of events that have been recognized in an entity’s financial statements or tax returns.The Company accounts for any uncertain tax positions in accordance with the provisions of ASC 740-10, which prescribes a recognition threshold and measurement attribute for financial statement disclosure of tax positions taken, or expected to be taken, on our consolidated tax return.The Company has not recorded a liability for uncertain tax positions at December 31, 2009 or March 31, 2010. Insurance Coverage The Company maintains insurance coverage for its business and operations. Insurance related to property, equipment, automobile, general liability, and a portion of workers' compensationisprovided through traditional policies, subject to a deductible.A portion of the Company's workers’ compensation exposure is covered through a mutual association, which is subject to supplemental calls. Separately, the Company’s employee health care is provided through a trust, administered by a third party.The Company funds the trust based on current claims.The administrator has purchased appropriate stop-loss coverage.Losses on these policies up to the deductible amounts are accrued based upon known claims incurred and an estimate of claims incurred but not reported.The accruals are derived from known facts, historical trends and industry averages to determine the best estimate of the ultimate expected loss.Actual claims may vary from our estimate.We include any adjustments to such reserves in our consolidated results of operations in the period in which they become known. Stock-Based Compensation The Company recognizes compensation expense for equity awards over the vesting period based on the fair value of these awards at the date of grant.The computed fair value of these awards is recognized as a non-cash cost over the period the employee provides services, which is typically the vesting period of the award.The fair value of options granted is estimated on the date of grant using the Black-Scholes option-pricing model.The fair value of restricted stock grants is equivalent to the fair value of the stock issued on the date of grant. Compensation expense is recognized only for share-based payments expected to vest. The Company estimates forfeitures at the date of grant based on historical experience and future expectations. - 8 - Goodwill and Other Intangible Assets Goodwill The Company has acquired businesses and assets in purchase transactions that resulted in the recognition of goodwill.Goodwill represents the costs in excess of fair values assigned to the underlying net assets in the acquisition.In accordance with US GAAP, acquired goodwill is not amortized, but is subject to impairment testing at least annually or more frequently if events or circumstances indicate that the asset more likely than not may be impaired. Intangible assets Intangible assets that have finite lives continue to be subject to amortization.In addition, the Company must evaluate the remaining useful life in each reporting period to determine whether events and circumstances warrant a revision of the remaining period of amortization.If the estimate of an intangible asset’s remaining life is changed, the remaining carrying value of such asset is amortized prospectively over that revised remaining useful life. New Accounting Standards In January 2010, the FASB issued Accounting Standards Update No. 2010-06, Fair Value Measurements and Disclosures (the “Update”), which provides amendments to Accounting Standards Codification 820-10 (Fair Value Measurements and Disclosures – Overall Subtopic) of the Codification.The Update requires improved disclosures about fair value measurements.Separate disclosures need to be made of the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements along with a description of the reasons for the transfers.Also, disclosure of activity in Level 3 fair value measurements needs to be made on a gross basis rather than as one net number.The Update also requires: (1) fair value measurement disclosures for each class of assets and liabilities, and (2) disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements, which are required for fair value measurements that fall in either Level 2 or Level 3.The new disclosures and clarifications of existing disclosures are effective for interim and annual reporting periods beginning after December 15, 2009, except for the Level 3 activity disclosures, which are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years.Because these are enhanced disclosure requirements, there has been no impact on the Company’s results of operations or financial position.In addition, the enhanced disclosure requirements have not materially affected he Company’s financial reporting. 3.Acquisition of T.W. LaQuay Dredging, LLC and assets purchased by Northwest Marine Construction On January 28, 2010, the Company,purchased (a) the membership interests of T.W. LaQuay Dredging, LLC (“TWLD”), a Texas limited liability company, from LaQuay Holdings, Inc. (the “Seller”), (b) all of the issued and outstanding capital stock of Industrial Channel and Dock, Company, a Texas Corporation, and Commercial Channel and Dock Company, a Texas Corporation (collectively, the “Channel and Dock Companies”), from Timothy W. LaQuay and Linda F. LaQuay (the principal shareholders of the Seller, the “Principal Shareholders”), and (c) certain parcels of real property located in Calhoun County, Port Lavaca, Texas from the Principal Shareholders (collectively, the “Purchase Transactions”).TWLD and its predecessor company have operated as a marine construction and dredging company in the Gulf Coast markets since 2000.The integration of TWLD’s operations and assets have added to the Company’s dredging fleet and enhanced its presence in the Gulf Coast.At the closing, the Company entered into a consulting agreement with Timothy and Linda LaQuay and with Charles F. Barnett for a term of one year from the Closing Date. Upon the terms of and subject to the conditions set forth in the Purchase Agreement, the total aggregate consideration paid by the Company to the Seller and the Principal Shareholders consisted of the following: · Cash consideration of $55.5 million, paid to the Seller for the membership interests of T.W. LaQuay Dredging; · Cash consideration of $4.5 million, paid to the Principal Shareholders for the Channel and Dock Companies and the above mentioned parcels of land; and · Up to an additional $4.0 million (to be held in escrow) payable to Seller as a result of an increase in the purchase price of the membership interests by the amount of any additional taxes incurred by the Seller arising from the allocation of the membership interests purchase price, as further described in Section 1060 of the U.S. Internal Revenue Code, as amended. - 9 - The Purchase Agreement contains customary representations, warranties, covenants and indemnities, including certain post-closing covenants with respect to confidentiality and non-competition. The following table summarizes the preliminary allocation of the purchase price: Fair value of working capital items$ (3,151) Property and equipment$48,594 Goodwill $18,557 Total$64,000 The purchase price has been allocated to the assets acquired and the liabilities assumed using estimated fair values as of the acquisition date.The estimates and assumptions are subject to change upon the finalization of valuations, which are contingent upon final appraisals of property and equipment, identifiable intangible assets, and other adjustments through January 28, 2010.Revisions to the preliminary purchase price allocation could result in significant deviations from the preliminary allocation. The Company’s condensed consolidated financial statements at March 31, 2010 include results of TWLD for the period since the acquisition.Pro-forma information is presented below as if the purchase had occurred on January 1 of each reporting period: Three months ended March 31, Revenue $ $ Income before taxes Net income $ $ Earnings per share: Basic $ $ Diluted $ $ On February 11, 2010, the Company purchased several heavy civil marine construction equipment items including derrick barges, cranes, hammers and ancillary equipment from a private company exiting the marine construction business, for a purchase price of approximately $7.0 million.In accordance with ASC 820, the Company records these assets at fair value, which was based on information derived from dealer markets, known transactions, and availability in the marketplace.The Company’s preliminary valuation of these assetsis approximately $9.2 million, which resulted in a gain of approximately $2.2 million.The Company is still in the process of finalizing its purchase price allocation to these assets.Pro forma information is not presented, as the Company’s purchase of assets was limited to items of equipment. 4.Contracts in Progress Contracts in progress are as follows at March 31, 2010 and December 31, 2009: March 31, December 31, Costs incurred on uncompleted contracts $ $ Estimated earnings Less: Billings to date ) ) $ $ Included in the accompanying consolidated balance sheet under the following captions: Costs and estimated earnings in excess of billings on uncompleted contracts $ $ Billings in excess of costs and estimated earnings on uncompleted contracts ) ) $ $ Contract costs include all direct costs, such as materials and labor, and those indirect costs related to contract performance such as payroll taxes and insurance. Provisions for estimated losses on uncompleted contracts are made in the period in which such losses are determined. Changes in job performance, job conditions and estimated profitability may result in revisions to costs and income and are recognized in the period in which the revisions are determined. An amount equal to contract costs attributable to claims is included in revenues when realization is probable and the amount can be reliably estimated. - 10 - 5.Property and Equipment The following is a summary of property and equipment at March 31, 2010 and December 31, 2009: March 31, December 31, Automobiles and trucks $ $ Building and improvements Construction equipment Dredges and dredging equipment Office equipment Less: accumulated depreciation ) ) Net book value of depreciable assets Construction in progress Land $ $ For the three months ended March 31, 2010 and 2009, depreciation expense was $4.6 million and $3.8 million, respectively.The assets of the Company are pledged as collateral for the Company’s line of credit. 6.Inventory Inventory at March 31, 2010 and December 31, 2009, of $2.2 million and $1.5 million, respectively, consists of spare parts and small equipment held for use in the ordinary course of business. 7.Fair Value The fair value of financial instruments is the amount at which the instrument could be exchanged in a current transaction between willing parties.Due to their short term nature, we believe that the carrying value of our accounts receivables, other current assets, accounts payables and other current liabilities approximate their fair values. We have a note receivable in the amount of $799,000 from a customer providing for payments over a ten month period.Due to the short-term payment schedule, we believe that the carrying value of the note receivable approximates its fair value. 8.Goodwill and Intangible Assets Goodwill The table below summarizes changes in goodwill recorded by the Company during the periods ended March 31, 2010 and December 31, 2009: March 31, 2010 December 31, 2009 Beginning balance, January 1 $ $ Additions Ending balance $ $ Intangible assets The Company’s intangible assets consists primarily of non-compete agreements, which amortize over the next 12 months.The Company is continuing to identify and evaluate intangible assets, if any, related to the TWLD acquisition. - 11 - 9.Long-term Debt and Line of Credit The Company has a credit facility with several participating banks.In August 2009, the Company repaid the outstanding balance on the credit facility of $29.9 million from proceeds received from its offering of common stock.The Company has availability under a revolving line of credit to borrow up to $8.5 million.All provisions under the credit facility mature on September 30, 2010. The revolving line of credit is subject to a borrowing base and availability on the revolving line of credit is reduced by any outstanding letters of credit.At March 31, 2010, the Company had outstanding letters of credit of $910,000, thus reducing the balance available to the Company on the revolving line of credit to approximately $7.6 million.The Company is subject to a monthly commitment fee on the unused portion of the revolving line of credit at a current rate of 0.20% of the unused balance.As of March 31, 2010, no amounts had been drawn under the revolving line of credit. The credit facility is secured by the bank accounts, accounts receivable, inventory, equipment and other assets of the Company and its subsidiaries and places restrictions on the Company as to its ability to incur additional debt, pay dividends, advance loans, and engage in other actions.The credit facility also requires the Company to maintain certain financial ratios as follows: · A minimum net worth in the amount of not less than the sum of $40.0 million plus 50% of consolidated net income earned in each fiscal quarter ended after December 31, 2006 plus adjustments for certain equity transactions; · A minimum fixed charge coverage ratio of not less than 1.30 to 1.0 as of each fiscal quarter end; and · A total leverage ratio not greater than 3.0 to 1.0 as of each fiscal quarter end. At March 31, 2010, the Company was in compliance with all its financial covenants with a sufficient margin as to not impair its ability to incur additional debt or violate the terms of its credit facility.Historically, the Company has not relied on debt financing to fund its operations or working capital. The Company is in negotiations to renew its credit facility prior to the September 30, 2010 expiration. 10.Income Taxes The Company’s effective tax rate is based on expected income, statutory tax rates and tax planning opportunities available to it.For interim financial reporting, the Company estimates its annual tax rate based on projected taxable income for the full year and records a quarterly tax provision in accordance with the anticipated annual rate.The effective rate for the three months ended March 31, 2010 and 2009 was 37.1% and 37.7%, respectively, and differed from the Company’s statutory rate primarily due to state income taxes, the non-deductibility of certain permanent tax items, such as incentive stock compensation expense, offset in part by the benefit of the domestic production activities deduction on its federal tax return, which net effect increased the overall effective tax rate. . Current Deferred Total Three months ended March 31, 2010: U.S.Federal $ $ ) $ State and local 6 2 8 $ $ ) $ Three months ended March 31, 2009: U.S.Federal $ $ ) $ State and local 33 $ $ ) $ The Company does not believe that its uncertain tax positions will significantly change due to the settlement and expiration of statutes of limitations prior to March 31, 2011. - 12 - 11.Earnings Per Share Basic earnings per share are based on the weighted average number of common shares outstanding during each period. Diluted earnings per share is based on the weighted average number of common shares outstanding and the effect of all dilutive common stock equivalents during each period. The following table reconciles the denominators used in the computations of both basic and diluted earnings per share: Three months ended March 31 Basic: Weighted average shares outstanding Diluted: Total basic weighted average shares outstanding Effect of dilutive securities: Common stock options Total weighted average shares outstanding assuming dilution Anti-dilutive stock options Shares of common stock issued from the exercise of stock options 12.Stock-Based Compensation The Compensation Committee of the Company’s Board of Directors is responsible for the administration of the Company’s two stock incentive plans.In general, the plans provide for grants of restricted stock and stock options to be issued with a per-share price equal to the fair market value of a share of common stock on the date of grant.Option terms are specified at each grant date, but generally are 10 years.Options generally vest over a three to five year period.Total shares of common stock that may be delivered under the LTIP and the 2005 Plan may not exceed 2,943,946. For the three months ended March 31, 2010 and 2009, compensation expense related to stock options outstanding for the periods was $770,000 and $351,000, respectively.In March 2010, the Company granted options to purchase 3,879 shares of common stock and used the Black-Scholes option pricing model to estimate the fair value of stock-based awards.The option awards granted in March 2010 used the following assumptions: Expected life of options 3 years Expected volatility 62.8% Risk-free interest rate 1.49% Dividend yield 0.0% Grant date fair value In March 2010, 3,539 shares of common stock were granted to certain employees of the Company.These shares are restricted from sale until vesting requirements are fulfilled, which vesting is over a period of three years from the date of grant.Compensation expense to be recorded over the three year vesting period is approximately $63,000. During the three months ended March 31, 2010, the Company received proceeds of approximately $321,000 from the exercise of 28,318 stock options. - 13 - 13.Commitments and Contingencies From time to time the Company is a party to various lawsuits, claims and other legal proceedings that arise in the ordinary course of business.These actions typically seek, among other things, compensation for alleged personal injury, breach of contract, property damage, punitive damages, civil penalties or other losses, or injunctive or declaratory relief.With respect to such lawsuits, the Company accrues reserves when it is probable a liability has been incurred and the amount of loss can be reasonably estimated.The Company does not believe any of these proceedings, individually or in the aggregate, would be expected to have a material adverse effect on results of operations, cash flows or financial condition. The Company was named as one of a substantial number of defendants in numerous individual claims and lawsuits brought by the residents and landowners of New Orleans, Louisiana and surrounding areas in the United States District Court for the Eastern District of Louisiana. These suits have been classified as a subcategory of suits under the more expansive proceeding, In re Canal Breaches Consolidation Litigation, Civil Action No: 05-4182, (E.D. La,), which was instituted in late 2005. While not technically class actions, the individual claims and lawsuits are being prosecuted in a manner similar to that employed for federal class actions. The claims are based on flooding and related damage from Hurricane Katrina. In general, the claimants state that the flooding and related damage resulted from the failure of certain aspects of the levee system constructed by the Corps of Engineers, and the claimants seek recovery of alleged general and special damages. The Corps of Engineers has contracted with various private dredging companies, including us, to perform maintenance dredging of the waterways. In accordance with a decision (In re Canal Breaches Consolidation Litigation, Civil Action No: 05-4182, "Order and Reasons," March 9, 2007 (E.D. La, 2007)), we believe that we have no liability under these claims unless we deviated from our contracted scope of work on a project. In June of 2007, however, the plaintiffs filed two separate appeals of this decision to the United States Court of Appeals for the Fifth Circuit, where on November 25, 2009 a portion of the decision of the trial court was affirmed.The other portion, for claims in Limitation Actions, remains pending. 14.Enterprise Wide Disclosures The Company is a heavy civil contractor specializing in marine construction, and operates as a single segment, as each project has similar characteristics, includes similar services, has similar types of customers and is subject to the same regulatory environment.The Company organizes and evaluates its financial information around each project when making operating decisions and assessing its overall performance. The following table represents concentrations of revenue by type of customer for the three months ended March 31, 2010 and 2009. Three months ended March 31, % % Federal $ 37
